DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/01/2020 and 07/09/2020 have been placed in record and considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schabbach et al. (US 20130197445 A1, of IDS, hereinafter ‘SCHABBACH’) in view of Saint et al. (US 20160012205 A1, of IDS, hereinafter ‘SAINT’).


Regarding claim 1, SCHABBACH teaches a removable tracking device (Fig. 2A, or Fig. 2B,  [0112] supplementary device 2 to be releasably attached to injection device 1 of FIG. 1. [0113] FIG. 2b shows an alternative embodiment of a supplementary device 3 that is configured to at least partially receive the injection device 1 of FIG. 1) configured to engage a medicine dispensing device having a medicine containing element containing at least one dose of medicine and a medicine dispensing element (Fig. 1, injection device 1, [0106] Injection device 1 (medicine dispensing device) of FIG. 1 is a pre-filled, disposable injection pen that comprises a housing 10 and contains an insulin container 14 (medicine containing element), to which a needle 15 (medicine dispensing element) can be affixed. The needle is protected by an inner needle cap 16 and an outer needle cap 17, which in turn can be covered by a cap 18.), the removable tracking device comprising:
an engagement element configured to releasably engage the medicine dispensing device (Fig. 2A, [0112] Supplementary device 2 comprises a housing 20 with two clips 20-1 and 20-2 that function as a mating unit configured and embrace the housing 10 of injection device 1 of FIG. 1, so that supplementary device 2 sits tightly on housing 10 of injection device 1, but is nevertheless removable from injection device 1. (Fig. 2B, [0113]) Supplementary device 3 comprises a lower part 30-1 and an upper part 30-2 that are connected to each other via hinges so that lower part 30-1 and upper part 30-2 can be collapsed to form a case. [0114] Lower part 30-1 comprises a mating unit that is formed as a recess 31 and is configured to receive injection device 1);
a detection element configured to detect a user interaction event in which a user interacts with at least one of the removable tracking device and the medicine dispensing device (Fig. 3, [0139] The supplementary device 2 of FIG. 4 is thus capable of determining information related to a condition and/or use of injection device 1 (see [0112, 0114]). (Fig. 5e, [0184]) In a step 901, a sub-image is captured by an optical sensor such as optical sensor 25 of supplementary device 2. The captured sub-image is for instance an image of at least a part of the dosage window 13 of injection device 1, in which a currently selected dose is displayed (see [0183]). [0229] For instance, if the user dials a dose, waits for a specified period of time (e.g. 3 seconds), injects the dialed dose entirely, waits less than a specified period of time (e.g. less than 1 seconds) before repeating this sequence, the determined selected dose may be smaller than the injected dose. [0230] To make it obvious for a user that he is expected to wait for a specified period of time, display 21 could flash while displaying the determined selected dose for the specified period of time and switch to a non-flashing/permanent mode thereafter.); and
a data processing unit including a processor to process at least one of time data and dose data ([0127] Processor 24 executes program code (e.g. software or firmware) stored in a program memory 240, and uses a main memory 241, for instance to store intermediate results. Main memory 241 may also be used to store a logbook on performed ejections/injections and information required to determine a proposal for a next ejection/injection.  [0160] a type of medicament (e.g. insulin) has been optionally determined (step 703), and also a selected dose has been determined (step 704) and displayed (step 705). [0161] In step 709, it is then checked if an ejection has been performed, and if this is the case, the determined data is stored (for instance in a logbook, for instance as a basis for later blood glucose monitoring processing (process dose data)). [0231] FIG. 6 is a schematic illustration of a tangible storage medium 60 (a computer program product) that comprises a computer program 61 with program code 62 according to an embodiment of the present invention. This program code may for instance be executed by processors contained in the supplementary device, for instance processor 24 of supplementary device 2 of FIGS. 2a and 4, but also of a processor of supplementary device 3 of FIG. 2b. [0245] Furthermore, when deploying the supplementary device proposed by the present invention, patients may also be reminded of injecting their next dose by receiving an alarm signal, for instance, after an appropriate time after a first dose (process at least one of time data and dose data) of a medicament (for instance insulin or heparin) has been injected),
a storage module to store or buffer the at least one of time data and dose data ([0127]  program memory 240, and uses a main memory 241, for instance to store intermediate results. Main memory 241 may also be used to store a logbook on performed ejections/injections and information required to determine a proposal for a next ejection/injection. [0141] It should be noted that the functional components of supplementary device 2 as shown in FIG. 4 may equally be present and function in the same way in supplementary device 3 of FIG. 2b. [0160] a type of medicament (e.g. insulin) has been optionally determined (step 703), and also a selected dose has been determined (step 704) and displayed (step 705). [0161] In step 709, it is then checked if an ejection has been performed, and if this is the case, the determined data is stored (for instance in a logbook, for instance as a basis for later blood glucose monitoring processing (store dose data)).  [0231] storage medium 60 may represent program memory 240 of supplementary device 2 of FIG. 4. [0238] a user with impaired vision may have improved access to the information of supplementary devices 2 or 3, such as a dialed dose, a recommended dose, a recommended time for administration and/or the like. [0245] Furthermore, when deploying the supplementary device proposed by the present invention, patients may also be reminded of injecting their next dose by receiving an alarm signal, for instance, after an appropriate time after a first dose (to store or buffer the at least one of time data and dose data) of a medicament (for instance insulin or heparin) has been injected.),
a display to present a user interface (Fig. 2, Display 21, [0230] To make it obvious for a user that he is expected to wait for a specified period of time, display 21 could flash while displaying the determined selected dose for the specified period of time and switch to a non-flashing/permanent mode thereafter.),
a clock module ([0245] Furthermore, when deploying the supplementary device proposed by the present invention, patients may also be reminded of injecting their next dose by receiving an alarm signal, for instance, after an appropriate time after a first dose (to store or buffer the at least one of time data and dose data) of a medicament (for instance insulin or heparin) has been injected), and
a wireless communications unit for communicating with a companion device ([0119-0120] In constellation 4 of FIG. 3a, the supplementary device 41 (such as the supplementary devices of FIGS. 2a and 2b) determines information from injection device 40, and provides this information (e.g. type and/or dose of the medicament to be injected) to a blood glucose monitoring system 42 (e.g. via a wired or wireless connection), which may for instance be, personal digital assistant or mobile phone. (Fig. 4, wireless Unit 28 of supplementary device 2, [0137]) In an example embodiment, processor 24 controls a wireless unit 28, which is configured to transmit and/or receive information to/from another device in a wireless fashion.),
wherein the data processing unit includes a software application program stored in the storage module and having instructions stored therein and operable to cause the removable tracking device to perform operations ([0127] Processor 24 executes program code (e.g. software or firmware) stored in a program memory 240, and uses a main memory 241, for instance to store intermediate results. Main memory 241 may also be used to store a logbook on performed ejections/injections and information required to determine a proposal for a next ejection/injection.  [0160] a type of medicament (e.g. insulin) has been optionally determined (step 703), and also a selected dose has been determined (step 704) and displayed (step 705). [0161] In step 709, it is then checked if an ejection has been performed, and if this is the case, the determined data is stored (for instance in a logbook, for instance as a basis for later blood glucose monitoring processing (process dose data)). [0231] FIG. 6 is a schematic illustration of a tangible storage medium 60 (a computer program product) that comprises a computer program 61 with program code 62 according to an embodiment of the present invention. This program code may for instance be executed by processors contained in the supplementary device, for instance processor 24 of supplementary device 2 of FIGS. 2a and 4, but also of a processor of supplementary device 3 of FIG. 2b), comprising: 
determining whether an activation event occurred within a predetermined period of time that includes comparing the time of the activation event as indicated by the clock module to the predetermined period of time ([0127] Processor 24 executes program code (e.g. software or firmware) stored in a program memory 240, and uses a main memory 241, for instance to store intermediate results. Main memory 241 may also be used to store a logbook on performed ejections/injections (determining whether an activation event occurred within a predetermined period of time) and information required to determine a proposal for a next ejection/injection. [0238] a user with impaired vision may have improved access to the information of supplementary devices 2 or 3, such as a dialed dose, a recommended dose, a recommended time for administration and/or the like. [0245] Furthermore, when deploying the supplementary device proposed by the present invention, patients may also be reminded of injecting their next dose by receiving an alarm signal, for instance, after an appropriate time after a first dose (to store or buffer the at least one of time data and dose data) of a medicament (for instance insulin or heparin) has been injected (comparing the time of the activation event as indicated by the clock module to the predetermined period of time)). 
SCHABBACH does not explicitly disclose upon a determination that the activation event occurred within the predetermined period of time, identifying the activation event as a safe dosing condition, and upon a determination that the activation event occurred outside of the predetermined period of time, identifying the activation event as an unsafe dosing condition; and displaying, on the user interface, a first visual indication to indicate an identified safe dosing condition and a second visual indication to indicate an identified unsafe dosing condition, the second visual indication being different than the first visual indication.
In an analogous art, SAINT teaches upon a determination that the activation event occurred within the predetermined period of time, identifying the activation event as a safe dosing condition ([0037] with a drug confusion alert, the companion device 5 can alarm the patient if the patient injects a drug at the wrong time (e.g., because it indicates that there was confusion on which pen device the patient used). Also, for example, if the patient typically injects long acting insulin in the morning and delivers a dose in the afternoon, a mistake likely occurred. Drug confusion alerts can also be used in the hospital setting where an injection (or planned injection) can be cross checked with the Electronic Medical Record (EMR) or physician order to determine if the dose was correctly delivered. [0039] The aid then shows what days to take the drug. If the dose is given on those days, no alarm sounds. If the dose is not given by a particular time (e.g., perhaps user entered, or physician entered), then an alarm can sound to remind the user to take the dose. If a dose is given on an incorrect day, then an alarm is sounded to warn the user of this as well. (indicating based patient getting alarmed or not, a determination of the activation event occurred within the predetermined period of time, identifying the activation event as a safe dosing condition, or not, as obvious)), and upon a determination that the activation event occurred outside of the predetermined period of time, identifying the activation event as an unsafe dosing condition ([0039] The aid then shows what days to take the drug. If the dose is given on those days, no alarm sounds. If the dose is not given by a particular time (e.g., perhaps user entered, or physician entered), then an alarm can sound to remind the user to take the dose. If a dose is given on an incorrect day, then an alarm is sounded to warn the user of this as well. [0064] the companion device 5 and/or the pen device 10 is provided with a method to warn the user if a bolus has been recently taken. This alarm could be active if a second dose is initiated within a predefined period of time after the previous dose. If the alarm became active, it could be signaled to the user through an audio, visual, and/or tactile (vibratory) method (it is obvious that the “predefined period of time after the previous dose” is second dose is initiated outside of the predetermined period of time for safe dosing condition). In some embodiments, for example, the companion device 5 and/or the pen device 10 can warn the user of a missed dose. A missed dose can be identified if a dose has not been given within a certain period of time after a specific time of day or after an average time of bolus. (indicating missing an expected activation event within  is a pre-determined time is a determination that the activation event occurred outside of the predetermined period of time, as obvious)); and
displaying, on the user interface, a first visual indication to indicate an identified safe dosing condition ([0037] with a drug confusion alert, the companion device 5 can alarm the patient if the patient injects a drug at the wrong time (e.g., because it indicates that there was confusion on which pen device the patient used). Also, for example, if the patient typically injects long acting insulin in the morning and delivers a dose in the afternoon, a mistake likely occurred. Drug confusion alerts can also be used in the hospital setting where an injection (or planned injection) can be cross checked with the Electronic Medical Record (EMR) or physician order to determine if the dose was correctly delivered. [0039] The aid then shows what days to take the drug. If the dose is given on those days, no alarm sounds. If the dose is not given by a particular time (e.g., perhaps user entered, or physician entered), then an alarm can sound to remind the user to take the dose. If a dose is given on an incorrect day, then an alarm is sounded to warn the user of this as well. [0064] If the alarm became active, it could be signaled to the user through an audio, visual, and/or tactile (vibratory) method (indicating based patient getting visually alarmed or not, a determination of the activation event occurred within the predetermined period of time, identifying the activation event as a safe dosing condition, or not as obvious)) and a second visual indication to indicate an identified unsafe dosing condition, the second visual indication being different than the first visual indication ([0039] The aid then shows what days to take the drug. If the dose is given on those days, no alarm sounds. If the dose is not given by a particular time (e.g., perhaps user entered, or physician entered), then an alarm can sound to remind the user to take the dose. If a dose is given on an incorrect day, then an alarm is sounded to warn the user of this as well. [0064] the companion device 5 and/or the pen device 10 is provided with a method to warn the user if a bolus has been recently taken. This alarm could be active if a second dose is initiated within a predefined period of time after the previous dose. If the alarm became active, it could be signaled to the user through an audio, visual, and/or tactile (vibratory) method (it is obvious that the “predefined period of time after the previous dose” is second dose is initiated outside of the predetermined period of time for safe dosing condition). In some embodiments, for example, the companion device 5 and/or the pen device 10 can warn the user of a missed dose. A missed dose can be identified if a dose has not been given within a certain period of time after a specific time of day or after an average time of bolus).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the functional technique of companion of SAINT to the system with supplementary device of SCHABBACH in order to take the advantage of a method for administering medicine to patients and providing health management capabilities for patients and caregivers with intelligent medicine administering system providing the ability for dose tracking, automatic logging, calculation and communication of dose data with a user using a detachable companion device (SAINT: [0004, 0023]).

Regarding claim 2, SCHABBACH teaches the removable tracking device of claim 1, wherein the removable tracking device comprises at least one of a substitute cap for the medicine dispensing device, a case for the medicine dispensing device, and a dock for the medicine dispensing device (Fig. 2, [0112] Supplementary device 2 comprises a housing 20 with two clips 20-1 and 20-2 that function as a mating unit (a case or a dock) configured and embrace the housing 10 of injection device 1 of FIG. 1, so that supplementary device 2 sits tightly on housing 10 of injection device 1, but is nevertheless removable from injection device 1, for instance when injection device 1 is empty and has to be replaced. Alternatively, the clips 20-1 and 20-2 may for instance be replaced by a ring-shaped member, into which the upper portion of housing 10 of injection device 10 may be inserted so that a tight fit of supplementary device 2 on housing 10 of injection device 1 is achieved).  

Regarding claim 3, SCHABBACH teaches the removable tracking device of claim 1, further comprising a protective structure to cover a needle of the medicine dispensing device when the medicine dispensing device is not in use for dispensing the medicine (Fig. 1, [0106] Injection device 1 of FIG. 1 is a pre-filled, disposable injection pen that comprises a housing 10 and contains an insulin container 14, to which a needle 15 can be affixed. The needle is protected by an inner needle cap 16 and an outer needle cap 17, which in turn can be covered by a cap 18. (Fig. 2B, [0114]) Lower part 30-1 comprises a mating unit that is formed as a recess 31 and is configured to receive injection device 1).

Regarding claim 4, SCHABBACH teaches wherein the removable tracking device is in communication with the companion device to log tracked data ([0119-0120] In constellation 4 of FIG. 3a, the supplementary device 41 (such as the supplementary devices of FIGS. 2a and 2b) determines information from injection device 40, and provides this information (e.g. type and/or dose of the medicament to be injected) to a blood glucose monitoring system 42 (e.g. via a wired or wireless connection), which may for instance be, personal digital assistant or mobile phone. [0127]  program memory 240, and uses a main memory 241, for instance to store intermediate results. Main memory 241 may also be used to store a logbook on performed ejections/injections and information required to determine a proposal for a next ejection/injection. [0160] a type of medicament (e.g. insulin) has been optionally determined (step 703), and also a selected dose has been determined (step 704) and displayed (step 705). [0161] In step 709, it is then checked if an ejection has been performed, and if this is the case, the determined data is stored (for instance in a logbook, for instance as a basis for later blood glucose monitoring processing).
Please see also, SAINT [0023] Communication between the pen device and the companion device provides the ability for dose tracking, logging, calculation and communication of dose data with a user, and other advantages of the intelligent medicine administering system. For example, each bolus that is dispensed by the pen device can be automatically logged and communicated to the companion device.   

Regarding claim 5, SCHABBACH teaches the removable tracking device of claim 1, wherein upon identifying the activation event as a safe dosing condition, the software application program is further operable to cause the removable tracking device to log the occurrence of a therapeutic dose event upon expiration of a predetermined period of time measured from the onset of the activation event ([0122] The proposed type and/or dose of insulin may be provided from blood glucose monitoring system 42 to supplementary device 41, where it may for instance be displayed to the user of injection device 40 and/or used to check if it matches a dose that is then injected into the patient. Mismatches may for instance trigger warning or alarm signals. [0223] 5. The user activates the supplementary device 2. The dose is recorded for the safety test 810 and for the actual injection 820. The dose is only stored as being injected if the user acknowledges the determined selected dose(s) (e.g. the difference of "initial value" and "end value") as correct and/or as injected. [0230] To make it obvious for a user that he is expected to wait for a specified period of time, display 21 could flash while displaying the determined selected dose for the specified period of time and switch to a non-flashing/permanent mode thereafter.).

Regarding claim 6, SCHABBACH does not explicitly disclose the removable tracking device of claim 5, wherein upon reengagement of the removable tracking device to the medicine dispensing device before the expiration of the predetermined period of time, the software application program is further operable to cause the removable tracking device to at least one of: abort logging of the occurrence of a therapeutic dose event; and log the occurrence of a status check event.
SAINT Teaches the removable tracking device of claim 5, wherein upon reengagement of the removable tracking device to the medicine dispensing device before the expiration of the predetermined period of time, the software application program is further operable to cause the removable tracking device to at least one of:
abort logging of the occurrence of a therapeutic dose event; and
log the occurrence of a status check event ([0094] a software application resident on the companion device of the disclosed intelligent medicine administering system. FIG. 2A shows an example of a user interface display for the exemplary dose calculator. In some implementations, for example, the exemplary dose calculator user interface can include an interactive button to log the dose to allow the patient to manually log a dose. For example, the log button feature could be used to manually log a dose in situations where the pen device 10 was not used (manual logging also indicate a status check event as obvious). This could be that the patient has chosen to take a dose from another mechanism, e.g., such as a syringe, or that the battery of the pen device 10 has depleted and doses are no longer being logged. [0095] the exemplary dose history user interface can include information about the recent doses logged over a certain period of time, e.g., such as “today”, or over selected days, weeks, or other time frame. (history includes all logging event comprising manual logging, automatic upon reengagement)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the functional technique of companion of SAINT to the system with supplementary device of SCHABBACH in order to take the advantage of a method for administering medicine to patients and providing health management capabilities for patients and caregivers with intelligent medicine administering system providing the ability for dose tracking, automatic logging, calculation and communication of dose data with a user using a detachable companion device (SAINT: [0004, 0023]).

Regarding claim 7, SCHABBACH teaches the removable tracking device of claim 5, wherein the predetermined period of time comprises a time threshold corresponding to the amount of time a user ordinarily takes to administer a dose ([0048] For instance, the monitored timing of the application sequence advantageously allows differentiating (e.g. with a high probability) between an interruption (i.e. a pause) of a step of the application sequence and a termination of a step of the application sequence and/or between two steps of the application sequence such as an ejection during a priming step and an (e.g. longer lasting) ejection during an injection step. [0223] 5. The user activates the supplementary device 2. The dose is recorded for the safety test 810 and for the actual injection 820. The dose is only stored as being injected if the user acknowledges the determined selected dose(s) (e.g. the difference of "initial value" and "end value") as correct and/or as injected. [0230] To make it obvious for a user that he is expected to wait for a specified period of time, display 21 could flash while displaying the determined selected dose for the specified period of time and switch to a non-flashing/permanent mode thereafter).  

Regarding claim 8, SCHABBACH teaches the removable tracking device of claim 1, wherein the user interface comprises first and second visual indicators ([0230] To make it obvious for a user that he is expected to wait for a specified period of time, display 21 could flash while displaying the determined selected dose for the specified period of time (first visual indicators) and switch to a non-flashing/permanent mode thereafter (second visual indicators)).  

Regarding claim 9, SCHABBACH teaches the removable tracking device of claim 8, wherein the first and second visual indicators each comprise an LED (Fig. 4, [0059] The display unit may for instance be an electronic display such as a Liquid Crystal Display (LCD), an Organic Light Emitting Diode (OLED) display. [0112]  display unit 21 of supplementary device 2).  

Regarding claim 10, SCHABBACH is silent about the removable tracking device of claim 9, wherein the first visual indication comprises a light emission of a first color and the second visual indication comprises a light emission of a second color.
SAINT teaches the removable tracking device of claim 9, wherein the first visual indication comprises a light emission of a first color and the second visual indication comprises a light emission of a second color (Fig. 1B, [0030]  the display unit can include various types of screen displays, speakers, or printing interfaces, e.g., including but not limited to, light emitting diode (LED). [0057] mechanisms can be included to know if the pen device 10 had recently communicated with the companion device 5, e.g., such as the dose calculation being shown in different colors (e.g., red for no recent communication, and green for recent communication)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the functional technique of companion of SAINT to the system with supplementary device of SCHABBACH in order to take the advantage of a method for administering medicine to patients and providing health management capabilities for patients and caregivers with intelligent medicine administering system providing the ability for dose tracking, automatic logging, calculation and communication of dose data with a user using a detachable companion device (SAINT: [0004, 0023]).

Regarding claim 11, SCHABBACH is silent about the removable tracking device of claim 10, wherein the first color is green and the second color is red. 
SAINT teaches the removable tracking device of claim 10, wherein the first color is green and the second color is red ([0057] mechanisms can be included to know if the pen device 10 had recently communicated with the companion device 5, e.g., such as the dose calculation being shown in different colors (e.g., red for no recent communication, and green for recent communication)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the functional technique of companion of SAINT to the system with supplementary device of SCHABBACH in order to take the advantage of a method for administering medicine to patients and providing health management capabilities for patients and caregivers with intelligent medicine administering system providing the ability for dose tracking, automatic logging, calculation and communication of dose data with a user using a detachable companion device (SAINT: [0004, 0023]).

Regarding claim 13, SCHABBACH teaches the removable tracking device of claim 8, wherein the first visual indicator is operable to activate only within a predetermined time period after the activation event, and wherein the second visual indicator is operable to activate for a time period based on a calculation when it is safe for the user to inject a dose of the medicine ([0230] To make it obvious for a user that he is expected to wait for a specified period of time, display 21 could flash while displaying the determined selected dose for the specified period of time (first visual indicators) and switch to a non-flashing/permanent mode thereafter (second visual indicators)).  

Regarding claim 14, SCHABBACH teaches the removable tracking device of claim 8, wherein the first visual indicator is operable to emit light at one or more of a bright illumination or a high duty cycle relative to the second visual indicator ([0230] To make it obvious for a user that he is expected to wait for a specified period of time, display 21 could flash while displaying the determined selected dose for the specified period of time (first visual indicators) and switch to a non-flashing/permanent mode thereafter (second visual indicators)).  
  
Regarding claim 15, SCHABBACH teaches the removable tracking device of claim 8, further comprising one or more markings on the surface of the tracking device near the first and second visual indicators (Fig. 2a, at least Display window 21 physical marking).  

Regarding claim 16, SCHABBACH teaches the removable tracking device of claim 15, wherein the markings comprise at least one of words and symbols chosen to reinforce the messages of safe and unsafe as indicated by the corresponding visual indicator ([0230] To make it obvious for a user that he is expected to wait for a specified period of time, display 21 could flash while displaying the determined selected dose for the specified period of time (first visual indicators) and switch to a non-flashing/permanent mode thereafter (second visual indicators)).  
  
Regarding claim 17, SCHABBACH teaches the removable tracking device of claim 1, wherein the dose data comprises at least one of dose schedule data and dose log data (0127] With the housing 20 of supplementary device 2 . Main memory 241 may also be used to store a logbook on performed ejections/injections and information required to determine a proposal for a next ejection/injection. [0211] If the user confirms the difference as injected, in a step 1108, the difference is stored in the logbook as being injected, optionally a timestamp is added to the corresponding entry in the logbook. [0223] 5. The user activates the supplementary device 2. The dose is recorded for the safety test 810 and for the actual injection 820. The dose is only stored as being injected if the user acknowledges the determined selected dose(s) (e.g. the difference of "initial value" and "end value") as correct and/or as injected. Otherwise, the determined selected dose(s) may be corrected and/or stored as ejected to monitor the amount of insulin left in the cartridge.).  

Regarding claim 18, SCHABBACH teaches the removable tracking device of claim 1, wherein the medicine dispensing device further comprises a needle hub, and the engagement element is configured to engage the needle hub (Fig. 2b, [0114] injection device 1 is placed into recess 31).  

Regarding claim 19, SCHABBACH is silent about teaches the removable tracking device of claim 1, wherein the companion device comprises at least one of a smart phone, tablet computer, smart watch, smart glasses, portable computing device and a wearable computing device.
SAINT teaches the removable tracking device of claim 1, wherein the companion device comprises at least one of a smart phone, tablet computer, smart watch, smart glasses, portable computing device and a wearable computing device ([0070] the companion device 5 to which and/or from which information can be transmitted can include, for example, a stand-alone mobile electronic device, or a multi-application device such as a smartphone, a smart watch, a tablet, a laptop).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the functional technique of companion of SAINT to the system with supplementary device of SCHABBACH in order to take the advantage of a method for administering medicine to patients and providing health management capabilities for patients and caregivers with intelligent medicine administering system providing the ability for dose tracking, automatic logging, calculation and communication of dose data with a user using a detachable companion device (SAINT: [0004, 0023]).

Regarding claim 20, SCHABBACH teaches the removable tracking device of claim 1, wherein the companion device includes a data processing unit including a processor, a memory unit, a user interface display unit, and a wireless communications unit for communicating with the removable tracking device ([0120] Blood glucose monitoring system 42 (which may for instance be embodied as computer, personal digital assistant or mobile phone) ), wherein the data processing unit includes a health management software application program stored in the memory unit and having instructions stored therein and operable to enable the user to set and modify the predetermined period of time comprising a safe dosing condition ([0120] Blood glucose monitoring system 42 (which may for instance be embodied as computer, personal digital assistant or mobile phone) keeps a record of the injections a patient has received so far (based on the ejected doses, for instance by assuming that the ejected doses and the injected doses are the same, or by determining the injected doses based on the ejected doses, for instance be assuming that a pre-defined percentage of the ejected dose is not completely received by the patient), and may for instance propose a type and/or dose of insulin for the next injection for this patient. This proposal may be based on information on one or more past injections received by the patient, and on a current blood glucose level, that is measured by blood glucose meter 43 and provided (e.g. via a wired or wireless connection) to blood glucose monitoring system 42). [0122] The proposed type and/or dose of insulin may be provided from blood glucose monitoring system 42 to supplementary device 41, where it may for instance be displayed to the user of injection device 40 and/or used to check if it matches a dose that is then (current instance is the predetermined time) injected into the patient. Mismatches may for instance trigger warning or alarm signals. (operable to enable the user to set and modify the predetermined period of time comprising a safe dosing condition).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the functional technique of companion of SAINT to the system with supplementary device of SCHABBACH in order to take the advantage of a method for administering medicine to patients and providing health management capabilities for patients and caregivers with intelligent medicine administering system providing the ability for dose tracking, automatic logging, calculation and communication of dose data with a user using a detachable companion device (SAINT: [0004, 0023]).

Regarding claim 21, SCHABBACH teaches the removable tracking device of claim 1, wherein the medicine containing element comprises a cartridge containing liquid medication, and the medicine dispensing element comprises an injection mechanism configured to enable a user to inject a dose of the liquid medication (Fig. 1, [0106] Injection device 1 of FIG. 1 is a pre-filled, disposable injection pen that comprises a housing 10 and contains an insulin container 14, to which a needle 15 can be affixed. [0107] An insulin dose to be ejected (cartridge containing liquid medication) from injection device 1 can be selected by turning the dosage knob 12. [0108] When needle 15 is stuck into a skin portion of a patient, and then injection button 11 is pushed, the insulin dose displayed in display window 13 will be ejected from injection device 1.).  

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schabbach et al. (US 20130197445 A1, of IDS, hereinafter ‘SCHABBACH’) in view of Saint et al. (US 20160012205 A1, of IDS, hereinafter ‘SAINT’) and with further in view of Bronfeld et al. (US 20100049126 A1, of IDS, hereinafter ‘BRONFELD’).
Regarding claim 12, SCHABBACH and SAINT are silent about the removable tracking device of claim 8, wherein the first and second visual indicators may be configured to illuminate in one or more illumination states, comprising:
a first illumination state wherein neither the first nor the second visual indicator is illuminated, indicating to the user that the removable tracking device is not working properly;
a second illumination state wherein the first visual indicator is illuminated and the second visual indicator is not illuminated, indicating to the user a safe dosing condition; 
a third illumination state wherein the first visual indicator is not illuminated and the second visual indicator is illuminated, indicating to the user an unsafe dosing condition; and
a fourth illumination state wherein the first and second visual indicators are both illuminated, indicating to the user to check the companion device for a message comprising at least one of a low battery alert, a high temperature alert, a low temperature alert, and instruction to change dose amount.
In an analogous art, BRONFELD teaches the removable tracking device of claim 8, wherein the first and second visual indicators may be configured to illuminate in one or more illumination states ([0135] The sensor system 24, which is adapted to sense a thermal parameter associated with cooling skin 17, may include one or more temperature sensors 26. sensor system 24 may be used to control the subcutaneous delivery of substance 16 through skin 17), comprising:
a first illumination state wherein neither the first nor the second visual indicator is illuminated, indicating to the user that the removable tracking device is not working properly;
a second illumination state wherein the first visual indicator is illuminated and the second visual indicator is not illuminated, indicating to the user a safe dosing condition ([0135] sensor system 24 may be preset such that if the temperature of the PCCP 18 is at a predetermined (or selectively programmed) value, then a green "GO" light 32 may light or flash to indicate that one may substantially painlessly inject a medication.); 
a third illumination state wherein the first visual indicator is not illuminated and the second visual indicator is illuminated, indicating to the user an unsafe dosing condition ([0135] if the critical temperature has not yet been reached, then a red "NO GO" light 32 may light or flash to indicate that one should not yet inject the medication); and
a fourth illumination state wherein the first and second visual indicators are both illuminated, indicating to the user to check the companion device for a message comprising at least one of a low battery alert, a high temperature alert, a low temperature alert, and instruction to change dose amount.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of BRONFELD to the system of SCHABBACH and SAINT in order to take the advantage of a method for piercing a patient's skin with an injector whilst reducing pain caused by the piercing and correctly administering needed drugs (BRONFELD: [0001, 0017]).

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schabbach et al. (US 20130197445 A1, of IDS, hereinafter ‘SCHABBACH’) in view of Saint et al. (US 20160012205 A1, of IDS, hereinafter ‘SAINT’) in view of Bagwell et al. (US 20180060517 A1, hereinafter ‘BAGWELL’) and with further in view of Hamilton et al. (US 4939705 A, hereinafter ‘HAMILTON’).
Regarding claim 22, SCHABBACH and SAINT are silent about the removable tracking device of claim 1, wherein the medicine containing element comprises oral medications in a sealable container, and the medicine dispensing element comprises a detachable lid configured to allow a user to retrieve a dose of the oral medication.
In an analogous art, BAGWELL teaches the removable tracking device of claim 1, wherein the medicine containing element comprises oral medications in a sealable container, and the medicine dispensing element comprises a detachable lid configured to allow a user to retrieve a dose of the oral medication (Fig. 6, dispensing device 600, [0053] the dispensing device may be a so-called “smart medicine container.” Such a smart medicine container may contain the medicines to be dispensing, incorporate lockable functionality or other security measures, for example, and connect to the Internet so as to send and/or receive information. The smart medicine container may perform such functionality as drug administration reminders, remote medicine management, disease management, provide an optimized delivery schedule to the patient. [0064] The dispensing device may be considered a smart medicine container 602 or a smart pharmacy bottle 602, includes a lid structure 604, a display structure 606 (dispensing device 600 with a container with lid structure dispensing medicine indicates an oral medication as oppose to injectable, as obvious)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of smart container of BAGWELL to the system with supplementary device of SCHABBACH and SAINT in order to take the advantage of a method by a processor providing real-time analysis of a patient's treatment regime of multiple medications and the construction of an optimized medicine delivery schedule in view of these multiple medications to patient (BAGWELL: [0001, 0052]).
SCHABBACH, SAINT and BAGWELL do not expressly disclose the medicine dispensing element comprises a detachable lid configured to allow a user to retrieve a dose of the oral medication.
In an analogous art, HAMILTON teaches the medicine dispensing element comprises a detachable lid configured to allow a user to retrieve a dose of the oral medication (Fig. 1, Col 3 Lines 32-34: In FIGS. 1 and 2, a drug container 10 is illustrated as including a pill vial 11 and removable/reclosable cap 12.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of drug container of HAMILTON to the system with supplementary device of SCHABBACH, SAINT and BAGWELL in order to take the advantage of a method for monitoring the dispensing of medication to patients accurately detecting drug dispensing events (HAMILTON: Col 1 Lines 6-9).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Helmer; Michael. (US 20210177328 A1), describing A DEVICE FOR MANAGING A MEDICATION REGIME
Haider et al. (US 20190298920 A1), describing CONTINUOUS GLUCOSE MONITORING INJECTION DEVICE
Sjolund et al. (US 20190184109 A1), describing THERAPY MANAGEMENT SYSTEMS, METHODS, AND DEVICES
Sjolund et al. (US 20190184093 A1), describing DEVICES, SYSTEMS, AND METHODS FOR ESTIMATING ACTIVE MEDICATION FROM INJECTIONS
Sjolund et al. (US 20190184092 A1), describing PEN CAP FOR INSULIN INJECTION PENS AND ASSOCIATED METHODS AND SYSTEMS
Sjolund et al. (US 20190184094 A1), describing ALARMS AND ALERTS IN DIABETES MANAGEMENT SYSTEM
Sjolund et al. (US 20190183434 A1), describing USER INTERFACE FOR DIABETES MANAGEMENT SYSTEMS INCLUDING FLASH GLUCOSE MONITOR
Sjolund et al. (US 20190184111 A1), describing PEN CAP FOR MEDICATION INJECTION PEN HAVING TEMPERATURE SENSOR
Sjolund et al. (US 20190184108 A1), describing INSULIN INJECTION ASSISTANCE SYSTEMS, METHODS, AND DEVICES
KNAPP et al. (US 20170232204 A1), describing IMPROVED SYSTEMS AND METHODS FOR MEDICINE DELIVERY

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413